Citation Nr: 0736585	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  03-35 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
November 1964.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 2003 decision by the RO.

By a March 2006 decision, the Board granted the veteran's 
application to reopen his prior claim of service connection 
for hearing loss, and remanded the case for further 
development.  That development has been accomplished, and the 
file has been returned to the Board for further 
consideration. 


FINDING OF FACT

The veteran has current bilateral hearing loss that can be 
attributed to in-service noise exposure.


CONCLUSION OF LAW

The veteran has bilateral hearing loss that was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for right ear hearing 
loss.  He contends that he suffered acoustic trauma while 
serving (his service record shows that he served as a 
rifleman) in the Marine Corps during service due to having 
been exposed to the noise of gun and artillery fire.  He also 
asserts that his left ear was injured during service in an 
incident where it was lacerated by a wire.  In his December 
2003 substantive appeal, the veteran stated that he had been 
prescribed his first hearing aid in 1987 (23 year after 
service), but that the doctor had not maintained records so 
far back and they were unavailable.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the evidence 
supports the veteran's claim of service connection for 
bilateral hearing loss.  The report of his VA audiometric 
examination, conducted in July 2006, shows that he has 
auditory thresholds of 25, 35, 45, 65, and 70 decibels in the 
right ear, and 20, 45, 70, 80, and 80 decibels in the left 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
His speech discrimination score was 20 percent for the right 
ear, and 12 percent for the left ear.  Thus, it is clear that 
he has a current "disability" in both ears as VA defines 
it.  See 38 C.F.R. § 3.385 (2007) (indicating that, for VA 
purposes, impaired hearing is considered to be a 
"disability" if the auditory threshold at 500, 1000, 2000, 
3000, and/or 4000 Hertz is 40 decibels or greater; or if the 
auditory thresholds for at least three of those frequencies 
is 26 decibels or greater; or if speech recognition scores 
using the Maryland CNC test are less than 94 percent).

The VA audiometric examiner stated that she had reviewed the 
claims file.  She noted that the veteran's November 1964 
separation audiological examination showed normal hearing at 
15/15 based on the whispered voice test.  She said that the 
whisper test was not sensitive to high frequency hearing 
loss.  She opined that, since the veteran had better hearing 
in the low frequencies, it is conceivable that he would have 
tested normally on the whispered voice test.  She further 
stated that it was generally accepted that exposure to 
artillery and machine guns during active duty drills could 
cause hearing loss.  She felt that the veteran's occupation 
as an automotive engineer would not have contributed 
significantly to a history of acoustic trauma.  She opined 
that, since the veteran's only significant noise exposure was 
military, it was at least as likely as not that the veteran's 
bilateral hearing loss was related to acoustic trauma 
suffered during military service. 

Medical records from the Henry Ford Hospital from the mid to 
late 1990s showed treatment for bilateral hearing loss.

Medical records from Lucas Hearing Aid Service from February 
2001 showed treatment for bilateral hearing loss.  A November 
2002 statement from Lucas Hearing Aid Service indicates that 
upon review of the veteran's hearing history including 
audiograms and examinations, it was opined that it was likely 
that his military service contributed to his hearing loss as 
his type of high frequency hearing loss was typically brought 
on by noise exposure.

A December 2002 statement from Henry Winkler, M.D., includes 
the opinion that the veteran's hearing loss was most likely 
due to his exposure to excessive noise in the service.

Multiple statements were received in May 2003 from the 
veteran's friends and family members to the effect that the 
veteran had long exhibited manifestations of bilateral 
hearing loss. 

The private medical examiners have opined that there was a 
connection between current hearing loss and service.  
Although the RO determined that bilateral hearing loss was 
first manifest many years after service and there was no 
competent evidence to connect current bilateral hearing loss 
with service many years before, a VA examiner has now 
confirmed the private examiner's opinions, and she has 
provided a reasoned rationale for her opinions.  The VA 
examiner also opined that the veteran's occupation as an 
automotive engineer would not have contributed significantly 
to a history of acoustic trauma.  The individuals providing 
statements are competent to relate what they observed in 
terms of the veteran's purported hearing loss in the early 
post-service years.  The Board also notes that the veteran is 
competent to testify about what he has experienced with 
regard to how and when his hearing loss occurred, and the 
symptoms he has experienced since that time.  38 C.F.R. 
§ 3.159 (a)(2) (2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Under the circumstances, the Board finds that the criteria 
for an award of service connection have been satisfied.  The 
doctrine of reasonable doubt dictates that the veteran's 
bilateral hearing disability be attributed to the service-
related etiology.  See 38 C.F.R. § 3.102 (2007).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


